FILED
                             NOT FOR PUBLICATION                              JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH R. MICKAS and YASMINA                    No. 09-17150
K. MICKAS,
                                                 D.C. No. 2:08-cv-01347-SRB
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

NATIONAL CASUALTY INSURANCE
COMPANY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Kenneth R. Mickas and Yasmina K. Mickas appeal pro se from the district

court’s judgment dismissing their diversity action alleging fraud against their

former insurance company. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). We affirm.

       The district court properly dismissed the second amended complaint because

plaintiffs failed to allege sufficient facts to state a fraud claim on the basis of

defendant’s alleged misrepresentations regarding plaintiffs’ cab company. See

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (“[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” (citation and internal quotation marks omitted)); Echols v. Beauty

Built Homes, Inc., 647 P.2d 629, 631 (Ariz. 1982) (stating elements of fraud claim

under Arizona law).

       Plaintiffs’ remaining contentions are unpersuasive.

       Plaintiffs’ “Objection to Notice of Appearance” and “Objection to Notice of

Disassociation” are denied.

       AFFIRMED.




                                             2                                        09-17150